Case 2:21-cv-00678-JS-AYS Document 125 Filed 07/15/21 Page 1 of 1 PageID #: 1745




                           UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF NEW YORK


 In re HAIN CELESTIAL HEAVY METALS                      Case No. 2:21-CV-00678-JS-AYS
 BABY FOOD LITIGATION,


                                                        NOTICE OF APPEARANCE OF
                                                        ROSANNE L. MAH




        PLEASE TAKE NOTICE that the undersigned attorney appears as counsel of record

 for Plaintiffs Myjorie Philippe and Alyssa Rose. The undersigned certifies that she is admitted

 pro hac vice to practice in this Court, and requests that all notices, pleadings, and other

 documents given or filed in the above-captioned action be given and served upon the

 undersigned attorney.



 DATED: July 15, 2021                           Respectfully submitted,

                                                GIBBS LAW GROUP LLP

                                                /s/ Rosanne L. Mah
                                                Rosanne L. Mah (pro hac vice)
                                                505 14th Street, Suite 1110
                                                Oakland, CA 94612
                                                Telephone: (510) 350-9700
                                                Facsimile: (510) 350-9701
                                                Email: rlm@classlawgroup.com

                                                Attorneys for Plaintiffs Myjorie Philippe and
                                                Alyssa Rose
